Case 1:20-cv-02467-JRS-TAB Document 1 Filed 09/24/20 Page 1 of 5 PageID #: 1




                  IN THE UNITED STATES DISCTRICT COURT FOR THE SOUTHERN
                          DISTRICT OF INDIANA INDIANAPOLIS DIVISION

COURTNEY JEANETTE                                )
                                                 )
       Plaintiff,                                )
                                                 )
            v.                                   ) CAUSE NO. 1:20-cv-2467
                                                 )
MID AMERICA HEALTH, INC.,                        )
PREVMED, INC.                                    )
                                                 )
                                                 )
       Defendants.                               )

                                         COMPLAINT

       Plaintiff, Courtney Jeanette, by counsel, hereby brings her Complaint against the

Defendants, Mid America Health, Inc., (“Mid America”) and PrevMED, Inc. (“PrevMED”), and

in support thereof states:

       1.        Plaintiff was the Operations Manager at the Defendants’ workplace. Plaintiff

resides at 796 MacAlpin Street, Greenwood, Indiana 46143.

       2.        Defendant, Mid America is an Indiana corporation located at 1499 Windhorst

Way STE 120, Greenwood, Indiana.

       3.        Defendant, PrevMED is an Indiana corporation located at 1499 Windhorst Way

STE 120, Greenwood, Indiana.

                                 JURISDICTION AND VENUE

       4.        This case presents issues under Title VII of the Civil Rights Act of 1964, as

amended, 42 USC 2000e, and thus invokes the federal question jurisdiction of this Court.

       5.        Venue is appropriate in that the dispute takes place in this judicial district.




                                                    1
Case 1:20-cv-02467-JRS-TAB Document 1 Filed 09/24/20 Page 2 of 5 PageID #: 2




                                     BACKGROUND

       6.      On May 11, 2015, Plaintiff was jointly employed by the Defendants as an

Operations Manager.

       7.      Defendants employed Elliott Singer as Chief Operations Officer.

       8.      I was required to report to Mr. Singer.

       9.      Mr. Singer made outrageous comments such as “Did your husband buy your

vehicle? I would never let my wife do that.” “You go to bars alone? My wife would not be

allowed by me to do that.” “Don’t be emotional, you women generalize everything.” “Man,

everyone is mad around here. Must be that time of the month.” and “Modest is hottest” referring

to women’s clothing.

       10.     On January 23, 2019, Plaintiff reported these sexist comments to Kim Mosby, the

HR Director.

       11.     Mr. Mosby responded to Mr. Singer’s sexist and discriminator behavior by

slapping his palm against the back of his head and commenting “You cannot say these things!”

       12.     However, Mr. Mosby failed to take further action. Mr. Mosby did not conduct any

investigation of my complaints.

       13.     On February 14, 2019, several other employees and I complaining to Rachele

Gaudin in Defendants’ Human Resources Department regarding Mr. Singer’s statements and

actions.

       14.     Again, nothing was done to fix the situation, or deter Mr. Singer’s behavior.

       15.     On February 19, 2019, while traveling to Chicago with Mr. Singer and another

male executive, Mr. Singer relentlessly pressured me to ride in the car with him. I knew that if

rode with him he would continually make sexist comments to me, so I refused. Mr. Singer



                                                2
Case 1:20-cv-02467-JRS-TAB Document 1 Filed 09/24/20 Page 3 of 5 PageID #: 3




appeared very agitated at my refusal and repeatedly called my phone throughout the entire three

or more hour drive, which I considered harassment.

       16.     During March of 2019, both Kim Mosby and Keith Walls assured me that I would

not be fired, stating that I was an excellent employee. This assurance was further echoed by

owner, Patrick Murphy.

       17.     Yet, on April 15, 2019, Mr. Mosby came into my office and said, “You are not

happy here are you?” I responded by asking if I was being fired, to which Mr. Mosby said, “No,

I am letting you go, even though you have never given me any problem. Your boss [Elliot] just

doesn’t want to work with you.”

       18.     Plaintiff was discriminated against by Mr. Singer based on her sex and was then

fired in retaliation for exercising her protected rights. Mr. Singer not only made Plaintiff feel

uncomfortable at her job but ultimately fired her, and as a result of this Plaintiff has suffered lost

wages and emotional distress.

       19.     Many other female employees and executives at PrevMed and Mid America also

contend that they were discriminated and retaliated against for reporting Mr. Singer’s

inappropriate behavior. We contend that PrevMed and Mid America is a sexist workplace.

Plaintiff willing to be a class representative for all female employees who contend that PrevMed

and Mid America has discriminated and retaliated against them due to their gender.

                       TITLE VII VIOLATION AND RETALIATION

       20.     Plaintiff incorporates all prior paragraphs.

       21.     Defendants discriminated against Plaintiff due to her gender, female, in violation

of Title VII of the Civil Rights Act of 1964, as amended, 42 USC 2000e.




                                                  3
Case 1:20-cv-02467-JRS-TAB Document 1 Filed 09/24/20 Page 4 of 5 PageID #: 4




         22.    Defendants retaliated against Plaintiff due to her complaints of gender

discrimination in violation of Title VII of the Civil Rights Act of 1964, as amended, 42 USC

2000e.

         23.    Plaintiff has suffered substantial damages as a result of Defendant’s illegal

conduct.

         24.    Defendants’ actions have been outrageous and illegal, entitling Plaintiff to

compensatory, liquidated and punitive damages, as well as attorney fees and costs of this action.

         25.    Plaintiff timely filed an EEOC charge and has been issued a Right to Sue by the

EEOC within the past 90 days, and thus, has fulfilled all administrative requirements prior to

filing this lawsuit.

         WHEREFORE, Plaintiff, Courtney Jeanette, by counsel, seeks a judgment against

Defendants, Mid America Health, Inc., and PrevMED, Inc. for money damages, backpay, front

pay, liquidated damages, compensatory damages, punitive damages, attorney fees costs, interest

and all other appropriate relief.

                                          Respectfully submitted,
                                         /s/ Mark Waterfill
                                         Mark R. Waterfill, Atty. No. 10935-49
                                         2230 Stafford Rd., STE 115, Box 379
                                         Plainfield, IN 46i68
                                           (317) 501-6060
                                         mark@waterfilllaw.com


                                           JURY DEMAND

                                    Plaintiff demands a trial by jury.

                                           /s/ Mark Waterfill




                                                    4
Case 1:20-cv-02467-JRS-TAB Document 1 Filed 09/24/20 Page 5 of 5 PageID #: 5




                                     5
